Citation Nr: 1606180	
Decision Date: 02/18/16    Archive Date: 03/01/16

DOCKET NO.  09-20 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an increased disability rating (or evaluation) in excess of 30 percent for posttraumatic stress disorder (PTSD) with major depressive disorder and alcohol and polysubstance abuse in full sustained remission for the period from May 14, 2007 to October 21, 2010.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. J. Dempsey, Associate Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 1969 to January 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, that denied an increased disability rating in excess of 30 percent for the service-connected PTSD with major depressive disorder and alcohol and polysubstance abuse in full sustained remission (hereinafter "PTSD").  Jurisdiction over this claim is currently with the RO in Los Angeles, California.

In a December 2011 supplemental statement of the case, the RO granted an increased disability rating of 100 percent for PTSD, effective October 21, 2010.  Because the RO did not assign the maximum disability rating possible for part of the appeal period, the appeal for an increased disability rating for PTSD remains before the Board for the period prior to October 21, 2010 (from May 14, 2007 to October 21, 2010).  AB v. Brown, 6 Vet. App. 35 (1993) (noting that where a claimant has filed a notice of disagreement as to a RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit does not abrogate the pending appeal).

The Veteran was scheduled for a hearing before the Board in June 2012.  In a May 2012 letter, the Veteran withdrew the hearing request.  38 C.F.R. § 20.704(e) (2015).  

In October 2013, the Board remanded the matter to obtain outstanding VA treatment records for the period on appeal.  The outstanding VA treatment records have been obtained and associated with electronic file on the Veterans Benefits Management System (VBMS), and the matter has been properly returned to the Board for appellate consideration.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  The Board has reviewed the electronic files on "Virtual VA" and VBMS to ensure a complete review of the evidence in this case.


FINDINGS OF FACT

1.  For the entire increased rating period from May 14, 2007 to October 21, 2010, the service-connected PTSD resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to symptoms such as sleep impairment, hypervigilence, irritability, constricted affect, poor impulse control, outbursts of anger, occasional panic attacks, and difficulty maintaining effective relationships in a work setting.

2.  For the entire increased rating period from May 14, 2007 to October 21, 2010, the service-connected PTSD symptoms did produce social and occupational impairment with reduced reliability and productivity. 


CONCLUSION OF LAW

For the entire increased rating period from May 14, 2007 to October 21, 2010, the criteria for an increased disability rating in excess of 30 percent for PTSD have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and the representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1). This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

In an August 2007 letter sent prior to the initial denial of the increased rating claim for PTSD, the RO advised the Veteran to submit evidence showing that the service-connected PTSD had increased in severity, and described the types of information and evidence that should be submitted in support of the claim, VA and the Veteran's respective duties for obtaining evidence, and how disability ratings and effective dates are assigned.  Thus, the Board concludes that VA satisfied its duties to notify the Veteran.

The Board also concludes that VA has satisfied its duties to assist the Veteran.  VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records, the October 2007 VA examination report, and the Veteran's lay statements.

VA, through QTC Medical Service, examined the service-connected PTSD in October 2007.  The October 2007 VA examiner interviewed the Veteran regarding past and present symptomatology, provided clinical observations, and reported on the relevant rating criteria, including the effect of PTSD symptoms on social and occupational functioning.  While the October 2007 VA examination is over eight years old, the period remaining on appeal is from May 2007 to October 2010; therefore, a remand for a new VA examination would not provide any evidence relevant to the rating period that remains on appeal.  For these reasons, the Board finds that the October 2007 VA examination report is adequate for rating purposes, and that, as the service-connected PTSD is rated at the maximum 100 percent disabling for the period from October 21, 2010, no additional VA examination or medical opinion is needed to decide the appeal.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

In light of the foregoing, the Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of the claim, and to respond to VA notices.  The Veteran and representative have not identified any outstanding evidence that needs to be obtained.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.

Disability Rating Criteria

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In determining the disability rating, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589, 
594 (1991).  If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending and, consequently, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Id.

Increased Rating for PTSD

The Veteran seeks an increased disability rating for PTSD for the period prior to October 21, 2010.  As outlined in the October 2013 Board Remand, the issue of an increased rating for PTSD arises from the appeal of the February 2008 rating decision; therefore the period on appeal spans from May 14, 2007 (the date of the claim for an increased disability rating for PTSD) to October 21, 2010 (the effective date of the 100 percent schedular disability rating for PTSD).  The Veteran asserts that the severity of the PTSD was worse than reflected by the 30 percent disability rating assigned for the period from May 14, 2007 to October 21, 2010, based in part on a GAF score of 50.  See May 2009 VA Form 9.

For the entire increased rating period from May 14, 2007 to October 21, 2010, the service-connected PTSD has been rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  Psychiatric disabilities are rated under the General Rating Formula for Mental Disorders.  Upon review, the Board finds that no other diagnostic code or rating schedule would be appropriate to rate the service-connected PTSD.

Under the General Rating Formula for Mental Disorders, a 30 percent is warranted when a psychiatric disability manifests occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is warranted if it is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to compete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating may be assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.  The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).

The use of the term "such as" in the general rating formula for mental disorders in 38 C.F.R. § 4.130  demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of the symptoms contemplated for each rating, in addition to permitting consideration of other symptoms particular to each veteran and disorder, and the effect of those symptoms on his/her social and work situation.  Id.  

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (2013), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that VA "intended the General Rating Formula to provide a regulatory framework for placing veterans on a disability spectrum based upon their objectively observable symptoms."  The Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32 (4th ed. 1994)).

A GAF score of 31-40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61-70 indicates mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  DSM-IV at 46-47. 

The GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard, 9 Vet. App. at 267; Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the rating issue.  The GAF score must be considered in light of the actual symptoms of a veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a) (2015).

On review of all the evidence, lay and medical, the Board finds that, for the entire increased rating period from May 14, 2007 to October 21, 2010, the service-connected PTSD resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to symptoms such as sleep impairment, hypervigilance, irritability, constricted affect, poor impulse control, outbursts of anger, occasional panic attacks, and difficulty maintaining effective relationships in a work setting.  For these reasons, the Board finds that weight of the lay and medical evidence shows symptoms and social and occupational impairment that more nearly approximate the criteria for a 30 percent disability rating under Diagnostic Code 9411.  38 C.F.R. § 4.130.

The Veteran presented for treatment of PTSD symptoms at VA medical centers on several occasions during the period from May 14, 2007 to October 21, 2010.  In September 2007, the Veteran reported increased flashbacks at night, hypervigilence, and nightmares related to Vietnam.  The Veteran also reported increased anger and impulsive behavior.  In November 2007, the Veteran discussed the same symptoms and mentioned that the symptoms had become more severe in the prior 18 months.  The VA psychiatrist assigned a GAF score of 58, indicating moderate symptoms or moderate difficulty in social, occupational, or school functioning.

In December 2007, the Veteran stated that he was involved in a verbal altercation with his work supervisor which lasted for several days, but did not result in physical violence.  The Veteran displayed an irritable mood and was prescribed Depakote to help with mood stabilization.  By March 2008, the Veteran was reporting improved symptoms after making changes at work to reduce social stressors; however, the Veteran requested to discontinue Depakote use.  In April 2008, the Veteran reported that he was having problems with coworkers and needed to take a few days off due to anger.  In June 2008, the Veteran reiterated that he would take days off when anger spikes, and that he had not been suspended from work.

In July 2008, the Veteran reported nightmares, exaggerated startle response, discomfort in crowds, irritability, hypervigilence, isolative behavior, and avoidance of war-related news.  The Veteran discussed managing his work schedule to avoid being around people.  The VA psychiatrist assigned a GAF score of 65, suggesting mild symptoms or some difficulty in social, occupational, or school functioning, but that the Veteran is generally functioning pretty well and has some meaningful interpersonal relationships.  The next GAF scores on record are also 65, recorded during VA treatment in January 2009 and June 2009.

VA examined the PTSD in October 2007.  The VA examiner noted symptoms including recurrent intrusive distressing recollections and dreams related to Vietnam, as well as emotional distress at internal and external cues related to traumatic events in Vietnam.  The VA examiner also noted avoidant behavior related to Vietnam stressors, as well as diminished interest in participation in significant activities and restricted range of affect.  Additional symptoms that were noted included difficulty sleeping, irritability, hypervigilence, and exaggerated startle response.  The October 2007 VA examiner provided a GAF score of 60, which included consideration of the symptoms above, as well as constricted affect, guarded mood, and poor interpersonal relationships.

The record also includes a private PTSD examination report from October 2008 by Dr. L.  In the October 2008 private examination report, Dr. L. noted hypervigilence, depression, irritability, and anger.  The Veteran reported difficulty focusing and concentrating, and trouble with short-term memory.  Dr. L. indicated that the Veteran displayed flattened affect and experienced panic attacks on a regular basis.  The October 2008 examination report also reflects disturbance of motivation and mood, and difficulty establishing and maintaining effective relationships.  Dr. L. provided a GAF score of 50, suggesting serious symptoms or any serious impairment in social, occupational, or school functioning.

In sum, the evidence demonstrates that the PTSD manifested a relatively consistent set of symptoms during the rating period from May 14, 2007 to October 21, 2010.  VA treatment records, the October 2007 VA examination report, and the October 2008 Dr. L. examination report all show sleep impairment, hypervigilence, irritability, and difficulty maintaining effective relationships in a work setting.  Additional symptoms noted in the record for the period from May 14, 2007 to October 21, 2010 included recurrent intrusive distressing recollections and dreams related to Vietnam, emotional distress at internal and external cues related to traumatic events in Vietnam, depression, and behavior to avoid those cues.  The Veteran also frequently described outbursts of anger.

The GAF scores during the period from May 14, 2007 to October 21, 2010 ranged from 50 (October 2008) to 65 (July 2008, June and January 2009), and the most frequent estimate of severity was 65, suggesting mild symptoms or some difficulty in social, occupational, or school functioning, but generally well-functioning with some meaningful personal relationships. 

In consideration of all the evidence, lay and medical, the Board finds that, for the entire increased rating period from May 14, 2007 to October 21, 2010, the weight of the evidence is against finding that the service-connected PTSD more nearly approximates occupational and social impairment with reduced reliability and productivity, as required for an increased rating of 50 percent.  Dr. L. estimated that the severity of PTSD symptoms resulted in serious impairment in social, occupational, or school functioning; however, the Board finds that Dr. L.'s GAF score of 50 does not reflect full consideration of the effect of PTSD symptoms on social and occupational functioning.  While the evidence includes several statements from the Veteran reflecting difficulty with relationships at work, the evidence does not generally demonstrate serious impairment in social functioning, such as with family, friends, or members of the community.  In addition, the Veteran continued to be employed and demonstrated an ability to acknowledge when problems at work would arise, and modified his schedule to avoid conflict.  The Board finds that this work behavior more nearly approximates intermittent periods of inability to perform occupational tasks.

Although Dr. L. indicated that the PTSD resulted in disturbance of motivation and mood, and difficulty establishing and maintaining effective relationships, such a finding is not supported by either the VA treatment records or the October 2007 VA examination report.  The symptoms that were present in all the treatment (medical) records - including sleep impairment, hypervigilence, irritability, and difficulty maintaining effective relationships in a work setting - are consistent with symptoms contemplated by a 30 percent disability rating.  Moreover, a 30 percent disability rating also contemplates panic attacks and mild memory loss, two symptoms mentioned in Dr. L.'s examination report, but not elsewhere in the lay and medical evidence for the period from May 14, 2007 to October 21, 2010.

The evidence does not reflect that the service-connected PTSD manifested symptoms consistent with a 50 percent disability rating, such as difficulty in understanding complex commands, impaired abstract thinking, or circumstantial, circumlocutory, or stereotyped speech.  Although Dr. L.'s examination report lists PTSD symptoms including memory impairment, flattened affect, and disturbances of motivation and mood, the Board has considered those symptoms and their effect on social and occupational functioning.  As the evidence does not generally demonstrate reduced reliability and productivity in social or occupational functioning due to PTSD symptoms, and because there are several GAF scores that support a finding of either mild or moderate severity of symptoms, the Board finds that, for the entire increased rating period from May 14, 2007 to October 21, 2010, the weight of the evidence is against finding that the PTSD has more nearly approximated the criteria for a 50 percent disability rating based on symptoms and degree of social and occupational impairment.  38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411.  Because the preponderance of the evidence is against the 

appeal for an increased rating in excess of 30 percent for PTSD for the rating period from May 14, 2007 to October 21, 2010, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Extraschedular Consideration

The Board has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2015); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the service-connected PTSD is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria found in 38 C.F.R. § 4.130 specifically provide for disability ratings based on a combination of history, clinical findings, and symptomatology.  In this case, considering the lay and medical evidence, the service-connected PTSD has manifested symptoms including sleep impairment, hypervigilence, irritability, constricted affect, poor impulse control, outbursts of anger, occasional panic attacks, and difficulty maintaining effective relationships in a work setting.  These symptoms are either explicitly part of the schedular rating criteria or are "like or similar to" those symptoms and impairment explicitly listed in the schedular rating criteria.  Mauerhan, 16 Vet. App. at 443.  The levels of occupational and social impairment are also explicitly part of the schedular rating criteria, and the Board has considered how the PTSD symptoms affect the Veteran's social and occupational functioning.  In addition, the GAF scores are incorporated as part of the schedular rating criteria as they tend to show the overall severity of symptomatology or overall degree of impairment in occupational and social functioning. 

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the rating of the individual conditions fails to capture all the service-connected disabilities experienced; however, in this case, neither the Veteran nor the other evidence of record has suggested any such combined effect of multiple service-connected disabilities to create such an exceptional circumstance.  The other service-connected disabilities in this case are type II diabetes mellitus, right ring finger arthritis, tinnitus, and bilateral hearing loss.  For these reasons, the Board finds that the schedular rating criteria are adequate to rate the PTSD, and referral for consideration of extraschedular rating is not required.

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.               38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1 (2015).  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effects on daily life.  In the absence of exceptional factors associated with the service-connected PTSD, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

Lastly, an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009), has been considered.  In the December 2011 supplemental statement of the case, the RO assigned a 100 percent disability rating for PTSD based on an August 2010 examination report from Dr. L. that was received on October 21, 2010.  In the August 2010 Dr. L. examination report, Dr. L. indicated that the Veteran was forced to retire due to inability to pass a recertification test at work.  Prior to receiving this evidence on October 21, 2010, neither the Veteran nor the record suggested an inability to secure or follow substantially gainful employment due to the service-connected PTSD.  To the extent that the Veteran had difficulty with coworkers, the effect of the PTSD symptoms on occupational functioning were considered in the rating analysis above, and did not more nearly approximate an inability to follow substantially gainful employment.  For these reasons, the Board finds that the issue of entitlement to a TDIU was not reasonably raised by the record or by the Veteran during the appeal period from May 14, 2007 to October 21, 2010.  See id. at 453-54.


ORDER

For the entire increased rating period from May 14, 2007 to October 21, 2010, an increased disability rating in excess of 30 percent for PTSD with major depressive disorder and alcohol and polysubstance abuse in full sustained remission is denied.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


